                                                                      SO ORDERED.


                                                                      Dated: November 27, 2019


 1
 2
 3                                                                    Eddward P. Ballinger Jr., Bankruptcy Judge
                                                                      _________________________________
 4
 5
 6                            UNITED STATES BANKRUPTCY COURT
 7
                                       DISTRICT OF ARIZONA
 8
     In re                                       )      In Proceedings Under
 9                                               )      Chapter Eleven
10   CR COMMERCIAL CONTRACTORS,                  )
     INC.,                                       )      Case No. 2-19-bk-02937 EPB
11                                               )
                                                 )      ORDER APPROVING FIRST AND
12
                                                 )      FINAL APPLICATION FOR
13                                               )      ALLOWANCE OF COMPENSATION
                                                 )      AND REIMBURSEMENT OF EXPENSES
14                         Debtor.               )      FOR SPECIAL COUNSEL CHASE E.
15                                               )      HALSEY OF MURPHY CORDIER PLC
                                                 )       AS AMENDED BY THE COURT
16                                               )
17           Upon the Application for Allowance of Compensation and Reimbursement of Expenses for
18
     Special Counsel, Chase E. Halsey, Esq. of Murphy Cordier, PLC. (First and Final) filed herein by
19
     Allan D. NewDelman, P.C., at Docket Number 120, and after notice and opportunity for objections,
20
21   and no objections having been received, and good cause appearing;
22           IT IS HEREBY ORDERED that the Application to pay attorney’s fees and costs to Special
23
    Counsel is hereby APPROVED and be deemed FINAL, in the amount of $2,367.64, provided that
24 funds are available and that
   ^the payment will not prejudice Claimants of equal or higher priority.
25
26           DATED AND SIGNED ABOVE.

27
28




     Case 2:19-bk-02937-EPB       Doc 133 Filed 11/27/19 Entered 11/27/19 15:00:46                Desc
                                   Main Document Page 1 of 1
